People v Lugo (2022 NY Slip Op 03213)





People v Lugo


2022 NY Slip Op 03213


Decided on May 17, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 17, 2022

Before: Mazzarelli, J.P., Oing, Moulton, González, Kennedy, JJ. 


Ind. No. 899/18 Appeal No. 15942 Case No. 2021-03395 

[*1]The People of the State of New York, Respondent,
vAntonio Lugo, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Anjali Pathmanathan of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Ellen N. Biben, J.), rendered September 13, 2021, resentencing defendant to an aggregate term of seven years, unanimously affirmed.
The court providently exercised its discretion in denying youthful offender treatment. Because defendant was convicted of one of the sex crimes enumerated in CPL 720.10(2)(a)(iii), he was not eligible for such treatment in the absence of mitigating circumstances that "bear directly upon the manner in which the crime was committed" (CPL 720.10[3]). The record does not establish any mitigating circumstances of the type contemplated by the statute, and, given the circumstances of the crime, youthful offender treatment was not warranted in any event.
We perceive no basis for reducing the sentence.
 THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 17, 2022